          Case 2:18-cv-01266-GMN-GWF Document 10 Filed 11/05/18 Page 1 of 2



 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Plaintiff

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                   FOR THE DISTRICT OF NEVADA

 9

10   KIMBERLY C. SPURLOCK,                              Case No. 2:18-cv-01266-GMN-GWF

11          Plaintiff,

12   v.

13   CITY OF NORTH LAS VEGAS,                           STIPULATION TO STAY
                                                        (First Request)
14         Defendant.
     ________________________________/
15

16          IT IS HEREBY AGREED AND STIPULATED between the parties and undersigned counsel

17   that the above entitled action be stayed for 90 days, including the deadline for compliance with

18   F.R.C.P. 26(f). The reason for the requested stay is that the City of North Las Vegas, and Teamsters

19   Local 14 which represents Kim Spurlock in connection with her employment with the City, are

20   scheduled to go to arbitration on December 5 and 6, 2018 under the collective bargaining agreement

21   between the City and Local 14, in connection with the same allegations giving rise to her individual

22   Complaint filed with this Court. As labor arbitrators customarily request briefs within 30 days of the

23   arbitration hearing, and take approximately 30 days to render a decision after receipt of the post-

24   arbitration briefs, a decision in the arbitration should issue in the early part of February 2019. The


                                                       1
          Case 2:18-cv-01266-GMN-GWF Document 10 Filed 11/05/18 Page 2 of 2



 1   outcome of that arbitration may have a significant, or outcome determinative, impact as to whether or

 2   not this action will go forward.

 3          IT IS FURTHER STIPULATED THAT the Early Neutral Evaluation set for January 4, 2019 at

 4   8:30 a.m. be continued to the next date convenient to the Court after the stay is lifted.

 5   DATED this 5th day of November, 2016.                 DATED this 5th day of November, 2016.

 6   LAW OFFICE OF DANIEL MARKS                            CITY ATTORNEY OF NORTH LAS VEGAS

 7    s /Adam Levine, Esq.                  .               s/Andrew Moore, Esq.                 .
     DANIEL MARKS, ESQ.                                    ANDREW D. MOORE, ESQ.
 8   Nevada State Bar No. 002003                           Deputy City Attorney
     office@danielmarks.net                                Nevada State Bar No. 009128
 9   ADAM LEVINE, ESQ.                                     2250 Las Vegas Blvd., North, Suite 810
     Nevada State Bar No. 004673                           North Las Vegas, Nevada 89030
10   alevine@danielmarks.net                               Attorney for Defendant
     610 South Ninth Street
11   Las Vegas, Nevada 89101
     Attorneys for Plaintiff
12

13                                                    ORDER

14          Based upon the above and foregoing, it is so ORDERED.

15                      7th day of November, 2018.
            DATED this _____

16
                                                   ______________________________________
17                                                         STATES DISTRICT
                                                   UNITED STATES            COURT
                                                                   MAGISTRATE       JUDGE
                                                                                 JUDGE

18

19

20

21

22

23

24


                                                          2
